Citation Nr: 1450291	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from June 1959 to March 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board videoconference hearing in April 2013.  A copy of the transcript is of record. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2013 hearing, the Veteran and his representative essentially alleged that the Veteran's symptomatology related to the service-connected PTSD has increased in severity since the last VA compensation examination conducted in June 2011.  As the record may not accurately reflect the current severity of the service-connected psychiatric disorder, an additional examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment records dating since July 2012.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 
 
2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to determine the current nature and severity of his service connected PTSD.  All symptoms should be reported and a Global Assessment of Functioning score provided.  
 
3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim for a higher rating for his PTSD should be readjudicated.  If the benefit sought on appeal remain denied, provide a Supplemental Statement of the Case, and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

